IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN J. LYNCH,                              : No. 294 EAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
JOSEPH ZWECHAROWSKI,                        :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.